

115 HR 4612 IH: To designate the facility of the United States Postal Service located at 125 North Main Street in Louisburg, North Carolina, as the “Warren E. Massenburg Post Office Building”.
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4612IN THE HOUSE OF REPRESENTATIVESDecember 11, 2017Mr. Holding (for himself, Mr. Butterfield, Mr. Meadows, Ms. Foxx, Mr. McHenry, Mr. Budd, Mr. Walker, Mr. Hudson, Mr. Price of North Carolina, and Mr. Jones) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 125 North Main Street in
			 Louisburg, North Carolina, as the Warren E. Massenburg Post Office Building.
	
		1.Warren E. Massenburg Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 125 North Main Street in Louisburg, North Carolina, shall be known and designated as the Warren E. Massenburg Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Warren E. Massenburg Post Office Building.
			